Motion by appellants to extend their time, pending appeal, to plead or otherwise move in respect to an amended complaint, granted, and time extended until 20 days after entry of order determining the appeal, on condition that appellants perfect the appeal and be ready to argue or submit it at the February Term, commencing January 30, 1961; appeal ordered on the calendar for said term. The record and appellants’ brief must be served and filed on or before January 18, 1961. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.